Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 5 have been considered but are moot because the arguments do not apply to any of the current rejections based upon Applicant’s amendments to the claims.
Claim Interpretation
Claim 1, line 5; Claim 2, line 5; and Claim 5, line 5 require “the switchgear or controlgear are . . .”  Because the verb “are” is used, the “switchgear or controlgear” are understood being plural of the switchgear or controlgear.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1,84(p)(5) because they include the following reference character(s) not mentioned in the originally filed description or the priority documents: 24, 25, 26, 27, 28, 29, 30, and 31 (fig. 1) (see new matter objection to the specification, below).
Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121 (b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
a.	The specification has used the phrase “outer housing” inconsistently.  The phrase “outer housing” appears in para. [0024] and in other places, as reference numeral 23 which is described as in one form or another “the switchgear or controlgear outer housing 23” as shown in figs. 1 and 2.  Here “the outer housing” defines the inner room, element 22.  The phrase “outer housing” is also used in para. [0011] that discloses “several sensor means located in . . . the outer housing, and/or at the door of the outer housing,” para. [0015] discloses “human operator presence sensors are implemented inside the room of the outer housing,” para. [0019] discloses “the inner room is locked against the outer housing by an inner, automatically operated door,” para. [0020] discloses “the robot systems 
 b.	in para. [0030], “The door to substation 55 are opened” should be “The door 55 to substation are opened”;
c.	The amendment filed 4/23/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Nomenclatures of elements 24-31 have been provided in the Amendments to the Specification filed 4/23/21.  Nowhere in the application or in the priority documents has these reference numerals been cited.  How would one of ordinary skill in the art know that these elements are the items now listed in the amendment to the specification?

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a.	The phrase “outer housing” has been attempted to be interpreted in light of the instant specification.  However since the specification has used the phrase “outer housing” inconsistently, what supports the “outer housing” is can be two different things which is leading to indefiniteness in the claims.  See Specification objection above.
In claim 1, line 7 and Claim 4, line 6 has the term “against” which is understood as “in opposition to” or “directly opposite to.”   In one interpretation where the “outer housing” reads on element 23, “against” could be interpreted as a periphery of “an inner, automatically operable door lockable against” what would be an opening or doorway in “the outer housing” (see claim set of European application EP 17209512.7 filed 6/9/20).  In another interpretation where the “outer housing” is the housing 
Further “door of the outer housing” described in para. [0011] is understood as the door being a portion of the outer housing, how can be “an inner, automatically operated door lockable against the outer housing” (claim 1, lines 6-7) or “locking the inner room against the outer housing using an inner, automatically operated door” (claim 4, lines 6-7) when the inner, automatically operated door is already a portion of the outer housing? And
b.	Claim 4, line 16 requires “a human operator.”  Is this “human operator” the same or different from “a human operator” of line 9?
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  5/11/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835